DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 12/3/2020. An action on the merits follows. 
Claims 2-13 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements filed on 3/3/2021 fail to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements filed on 3/3/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I: Linear stapler anvil of fig. 21
Species II: Circular stapler anvil of fig. 22
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2-4 and 7-13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Francesco Sardone on 11/29/2022 a provisional election was made without traverse to prosecute the invention of species I, claims 2-5 and 7-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 2-5, 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by USPGP# 20080314960 of Marczyk et al. (henceforth Marczyk).
Regarding claim 2, Marczyk teaches an end effector assembly (Marczyk: 16, fig. 35-44) comprising: 
a staple cartridge (Marczyk: 22); 
an anvil plate (Marczyk: 20) including first and second openings (Marczyk: openings for 28 as shown in fig. 35) defined therein, and having a tissue contacting surface (Marczyk: bottom surface of 20 as shown in fig. 35); 
a buttress material (Marczyk: 24) overlying the tissue contacting surface of the anvil plate; and 
first and second retaining members (Marczyk: 192, para 0111 “the disclosed retainers and methods are interchangeable for use in either the staple containing cartridge or anvil”) each including a pair of buttons (Marczyk: 196, 198) linked together by a tether (Marczyk: 194), the tether extending through the respective first and second openings of the anvil plate and through the buttress material (Marczyk: para 0108, 0111), the pair of buttons sized larger than the first and second openings to releasably secure the buttress material to the anvil plate (Marczyk: see figs. 35 and 38, para 0111).

    PNG
    media_image1.png
    341
    830
    media_image1.png
    Greyscale


Regarding claim 3, as shown in claim 2, Marczyk teaches wherein the buttress material includes first and second holes (Marczyk: multiple 200, para 0111, see annotated Examiner’s interpretation) in registration with the first and second openings, respectively, of the anvil plate, and the tether of the first and second retaining members extend through the respective first and second holes (Marczyk: see fig. 38 and para 0111, see annotated Examiner’s interpretation).
Regarding claim 4, as shown in claim 2, Marczyk teaches wherein the first and second openings of the anvil plate are defined through respective first and second side surfaces (Marczyk: top side and bottom side of anvil plate, see fig. 35) of the anvil plate, the first and second side surfaces disposed on opposed sides of the tissue contacting surface (Marczyk: front and back side of the tissue contacting surface, see fig. 35).
Regarding claim 5, as shown in claim 4, Marczyk teaches wherein the anvil plate is linear (Marczyk: see fig. 35) and the first and second side surfaces extend longitudinally along the opposed sides of the tissue contacting surface (Marczyk: top side and bottom side of anvil plate extend longitudinally and are along the opposed (front and back) sides of the tissue contacting surface, see fig. 35). 
Regarding claim 8, as shown in claim 2, Marczyk teaches wherein a first button (Marczyk: 198, see annotated Examiner’s interpretation) of the pair of buttons of each of the first and second retaining members is positioned adjacent to an outer surface of the buttress material and a second button of the pair of buttons is positioned adjacent to an inner surface of the anvil plate (Marczyk: 196, see annotated Examiner’s interpretation).
Regarding claim 10, as shown in claim 2, Marczyk teaches wherein the first and second retaining members are bioabsorbable (Marczyk: para 0107).
Regarding claim 11, as shown in claim 2, Marczyk teaches wherein the first and second retaining members are dissolvable (Marczyk: para 0107). 
Regarding claim 12, as shown in claim 2, Marczyk teaches wherein the first and second openings defined in the anvil plate are one of a plurality of first and second openings (Marczyk:  28 as shown in fig. 35), and the first and second retaining members are one of a plurality of first and second retaining members (Marczyk:  192 as shown in annotated Examiner’s interpretation).
Regarding claim 13, as shown in claim 2, Marczyk teaches further including a second buttress material (Marczyk: 26) releasably disposed on the staple cartridge.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-5, 7-8, 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP# 5,902,312 of Frater et al. (henceforth Frater) in view of Marczyk.
Regarding claim 2, Frater teaches an end effector assembly (Frater: 7) comprising: 
a staple cartridge (Frater: “cartridge arm”, 120); 
an anvil plate (Frater: “anvil arm” 120 and 116) including first and second openings (Frater: 119a) defined therein, and having a tissue contacting surface (Frater: bottom surface of 120 as shown in fig. 9); 
a buttress material (Frater: 112) overlying the tissue contacting surface of the anvil plate; and 
Frater uses a string to retain the buttress material to the anvil plate and therefore does not teach a first and second retaining members each including a pair of buttons  linked together by a tether, the tether extending through the respective first and second openings of the anvil plate and through the buttress material, the pair of buttons sized larger than the first and second openings to releasably secure the buttress material to the anvil plate.
Marczyk teaches an end effector assembly (Marczyk: 16, fig. 35-44) comprising: a staple cartridge (Marczyk: 22); an anvil plate (Marczyk: 20) including first and second openings (Marczyk: openings for 28 as shown in fig. 35) defined therein, and having a tissue contacting surface (Marczyk: bottom surface of 20 as shown in fig. 35); a buttress material (Marczyk: 24) overlying the tissue contacting surface of the anvil plate; and a first and second retaining members (Marczyk: 192, para 0111 “the disclosed retainers and methods are interchangeable for use in either the staple containing cartridge or anvil”) each including a pair of buttons (Marczyk: 196, 198) linked together by a tether (Marczyk: 194), the tether extending through the respective first and second openings of the anvil plate and through the buttress material (Marczyk: para 0108, 0111), the pair of buttons sized larger than the first and second openings to releasably secure the buttress material to the anvil plate (Marczyk: see figs. 35 and 38, para 0111).
Because both Frater and Marczyk teach retaining members for retaining buttress material, it would have been obvious to one skilled in the art to substitute one retaining member (string/suture of Frater) for the other (button shaped retaining member of Marczyk) to achieve the predictable result of reliably retaining the buttress material to the anvil. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 3, as shown in claim 2, the combination of Frater and Marczyk teaches wherein the buttress material includes first and second holes (Frater: multiple holes in flaps 114 that attach it to the openings 119a as shown in figs. 9-10) in registration with the first and second openings, respectively, of the anvil plate, and the tether of the first and second retaining members extend through the respective first and second holes (the combination of Frater and Marczyk: the retaining members 192 of Marczyk will attach the flaps 114 at the openings 119a of anvil.  Therefore, first and second holes will be in registration with the first and second openings, respectively, of the anvil plate, and the tether of the first and second retaining members 192 will extend through the respective first and second holes.).
Regarding claim 4, as shown in claim 2, the combination of Frater and Marczyk teaches wherein the first and second openings of the anvil plate are defined through respective first and second side surfaces (Frater: right side 116b and left side 116a of anvil plate as shown in fig. 9) of the anvil plate, the first and second side surfaces disposed on opposed sides of the tissue contacting surface (Frater: see fig. 9).
Regarding claim 5, as shown in claim 4, the combination of Frater and Marczyk teaches wherein the anvil plate is linear (Frater: see fig. 9) and the first and second side surfaces extend longitudinally along the opposed sides of the tissue contacting surface (Frater: see fig. 9). 
Regarding claim 7, as shown in claim 4, the combination of Frater and Marczyk teaches wherein the buttress material includes a body portion (Frater: main body 113) overlying the tissue contacting surface of the anvil plate (the Frater: see fig. 39), a first and second flaps (Frater: plurality of flaps 114) extending from the body portion and overlying the respective first and second side surfaces of the anvil plate (Frater: see fig. 10), the tether of the first and second retaining members extending through the respective first and second flaps of the buttress material (the combination of Frater and Marczyk: the retaining members 192 of Marczyk will attach the flaps 114 at the openings 119a of anvil.  The tether of 192 will extending through the respective first and second flaps of the buttress material).
Regarding claim 8, as shown in claim 2, the combination of Frater and Marczyk teaches wherein a first button (Marczyk: 198) of the pair of buttons of each of the first and second retaining members is positioned adjacent to an outer surface of the buttress material (Frater: the outer side of flap 114) and a second button of the pair of buttons is positioned adjacent to an inner surface of the anvil plate (Marczyk: 196, inner side of 119).
Regarding claim 10, as shown in claim 2, the combination of Frater and Marczyk teaches wherein the first and second retaining members are bioabsorbable (Marczyk: para 0107).
Regarding claim 11, as shown in claim 2, the combination of Frater and Marczyk teaches wherein the first and second retaining members are dissolvable (Marczyk: para 0107). 
Regarding claim 12, as shown in claim 2, the combination of Frater and Marczyk teaches wherein the first and second openings defined in the anvil plate are one of a plurality of first and second openings (Frater: plurality of 119a as shown in fig. 9), and the first and second retaining members are one of a plurality of first and second retaining members (the combination of Frater and Marczyk:  equal amount of 192 as openings 119a).
Regarding claim 13, as shown in claim 2, the combination of Frater and Marczyk teaches further including a second buttress material (Frater: 112, c. 6, l. 15-20) releasably disposed on the staple cartridge.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marczyk in view of USPGP# 20080308608 of Prommersberger (henceforth Prommersberger).
Regarding claim 9, as shown in claim 8, Marczyk does not teach wherein the buttress material includes perforations aligned with the first buttons such that the first buttons break through the perforations when the buttress material is released from the anvil plate.
However, Prommersberger teaches a similar end effector assembly (Prommersberger: 16) comprising: a staple cartridge (Prommersberger: 22); an anvil plate (Prommersberger: 20); a buttress material (Prommersberger: 24) overlying a tissue contacting surface of the anvil plate (Prommersberger: bottom surface of 20); a retaining member (Prommersberger: 86) wherein the buttress material includes perforations (Prommersberger: para 0066, i.e. “the area around hole 80 may include a perforated area to facilitate separation of anvil buttress material 24 from protrusion 88”) aligned with the retaining member such that the first buttons break through the perforations when the buttress material is released from the anvil plate (Prommersberger: para 0066, i.e. “the area around hole 80 may include a perforated area to facilitate separation of anvil buttress material 24 from protrusion 88”).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the buttress material of Marczyk with the addition of perforations around the first and second buttons of the retaining members as taught by Prommersberger in order to provide allow easy separation of the buttress material from the retaining members in case the retaining members get stuck in the cavities thus reducing the chance of improper buttress attachment to the tissue. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Frater and Marczyk in view of USPGP# 20080308608 of Prommersberger (henceforth Prommersberger).
Regarding claim 9, as shown in claim 8, the combination of Frater and Marczyk does not teach wherein the buttress material includes perforations aligned with the first buttons such that the first buttons break through the perforations when the buttress material is released from the anvil plate.
However, Prommersberger teaches a similar end effector assembly (Prommersberger: 16) comprising: a staple cartridge (Prommersberger: 22); an anvil plate (Prommersberger: 20); a buttress material (Prommersberger: 24) overlying a tissue contacting surface of the anvil plate (Prommersberger: bottom surface of 20); a retaining member (Prommersberger: 86) wherein the buttress material includes perforations (Prommersberger: para 0066, i.e. “the area around hole 80 may include a perforated area to facilitate separation of anvil buttress material 24 from protrusion 88”) aligned with the retaining member such that the first buttons break through the perforations when the buttress material is released from the anvil plate (Prommersberger: para 0066, i.e. “the area around hole 80 may include a perforated area to facilitate separation of anvil buttress material 24 from protrusion 88”).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the buttress material of combination of Frater and Marczyk with the addition of perforations around the first and second buttons of the retaining members as taught by Prommersberger in order to provide allow easy separation of the buttress material from the retaining members in case the retaining members get stuck in the cavities thus reducing the chance of improper buttress attachment to the tissue. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731